Case 17-16066        Doc 38     Filed 03/25/19     Entered 03/25/19 16:35:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 16066
         Radiance Woodruff

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/24/2017.

         2) The plan was confirmed on 07/24/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/18/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/01/2017, 12/27/2018.

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-16066              Doc 38            Filed 03/25/19    Entered 03/25/19 16:35:49                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $7,743.01
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $7,743.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,021.76
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $349.28
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,371.04

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 77th St Depo                                Unsecured      1,433.00            NA              NA            0.00        0.00
 American InfoSource LP as agent for         Unsecured         810.00        662.94          662.94           0.00        0.00
 Bank of America                             Unsecured         400.00           NA              NA            0.00        0.00
 Capital One Auto Finance                    Unsecured            NA         330.55          330.55           0.00        0.00
 Capital One Auto Finance                    Secured       21,461.00     21,461.00        21,461.00      1,546.07    1,825.90
 Check n Go - Ashland                        Unsecured         500.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured      1,800.00       1,473.91        1,473.91           0.00        0.00
 Comcast Cable c/o Xfinity                   Unsecured         220.00           NA              NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured         260.00      1,193.71        1,193.71           0.00        0.00
 Credit Control                              Unsecured         881.00           NA              NA            0.00        0.00
 Department Of Education                     Unsecured     64,477.00     66,095.88        66,095.88           0.00        0.00
 Honor Finance LLC                           Unsecured         441.00           NA              NA            0.00        0.00
 IDES-Benefit Payment Control Division       Unsecured     13,000.00            NA              NA            0.00        0.00
 Illinois Dept of Human Services             Unsecured      2,500.00       3,033.00        3,033.00           0.00        0.00
 Jefferson Capital Systems LLC               Unsecured      1,458.00       1,458.16        1,458.16           0.00        0.00
 Merchants Credit Guide                      Unsecured         191.00           NA              NA            0.00        0.00
 Peoples Energy Corp                         Unsecured         991.00        979.28          979.28           0.00        0.00
 Resurgent Capital Services                  Unsecured           0.00         22.98           22.98           0.00        0.00
 State of Massachusetts - Department of Re   Priority       1,400.00            NA              NA            0.00        0.00
 TCF                                         Unsecured         350.00           NA              NA            0.00        0.00
 Triton College                              Unsecured      2,500.00            NA              NA            0.00        0.00
 VERIZON WIRELESS                            Unsecured      1,458.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-16066        Doc 38      Filed 03/25/19     Entered 03/25/19 16:35:49             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,461.00          $1,546.07           $1,825.90
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $21,461.00          $1,546.07           $1,825.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $75,250.41               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,371.04
         Disbursements to Creditors                             $3,371.97

 TOTAL DISBURSEMENTS :                                                                       $7,743.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
